Citation Nr: 9929445	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-51 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including the hips and knees, claimed as 
secondary to service-connected residuals of a fracture of the 
fifth sacrococcygeal vertebra.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the fifth sacrococcygeal vertebra, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1941 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  In a decision of October 1996, the RO denied service 
connection for a right hip disorder and a bilateral knee 
disorder, and confirmed a previously assigned 10 percent 
disability rating for residuals of a fracture of the fifth 
sacrococcygeal vertebra.  In a decision of February 1997, the 
RO denied service connection for arthritis of multiple 
joints, including the hips and knees.  In a decision of June 
1998, the RO granted service connection for post-traumatic 
stress disorder, and assigned a 10 percent disability rating.


FINDINGS OF FACT

1.  The veteran has presented competent medical evidence 
suggesting a link between his service-connected residuals of 
a fracture of the fifth sacrococcygeal vertebra and his 
multiple joint arthritis.

2.  The post-traumatic stress disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The claim for service connection for multiple joint 
arthritis, claimed as secondary to a service-connected 
disability, is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a 30 percent disability rating for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).




I.  Entitlement To Service Connection For Arthritis Of 
Multiple Joints, Including The Right Hip And Both Knees, 
Claimed As Secondary To Service-Connected
 Residuals Of A Fracture Of The Fifth Sacrococcygeal 
Vertebra.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for bilateral hearing loss, rated as 20 percent 
disabling; residuals of a fracture of the fifth 
sacrococcygeal vertebra, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; post-traumatic 
stress disorder, rated as 10 percent disabling; and malaria, 
rated as noncompensably disabling.

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

The veteran testified in support of his claim for service 
connection for multiple joint arthritis during a hearing held 
at the RO in May 1997.  He said that he started having pain 
in his back after he sustained an injury during service.  He 
stated, in essence, that he had now developed arthritis in 
many other joints, and that this was all attributable to the 
original injury in service.  

The Board finds that the veteran has presented competent 
medical evidence suggesting a link between his service-
connected residuals of a fracture of the fifth sacrococcygeal 
vertebra and his multiple joint arthritis.  In this regard, a 
letter from Russell J. Chlysta, M.D., dated in April 1997 is 
to the effect that the veteran's traumatic fracture of the 
fifth sacral vertebrae resulted in arthritis that aggravated 
spinal stenosis and sacral radiculopathy.  Similarly, a 
letter dated in June 1997 from Russell J. Chlysta, M.D., 
includes an opinion that the veteran's back injury has 
accelerated his severe osteoarthritis and rheumatoid 
arthritis of the legs, knees and ankles.  Accordingly, the 
Board concludes that the claim for secondary service 
connection for multiple joint arthritis is well-grounded.

II.  Entitlement To An Increased Rating For Post-Traumatic 
Stress Disorder,
 Currently Rated As 10 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for a higher rating for 
post-traumatic stress disorder is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
He has been afforded a disability evaluation examination and 
a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  The veteran 
has been afforded disability evaluation examinations.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at tissue, it is the present level of disability 
that is or primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
current claim includes the report of a post-traumatic stress 
disorder examination conducted by the VA in May 1998.  The 
report shows that the veteran was 80 years old and lived in 
his own home with his second wife of 24 years.  The examiner 
reviewed the veteran's medical treatment records and noted 
that he received treatment by a VA psychiatrist who 
prescribed him medication for sleep.  The examiner also 
reviewed the veteran's service records which reflect that the 
veteran received two bronze stars and a Purple Heart medal 
while serving as an automatic rifleman during World War II.  
His service records also reflected that he fractured his 
spine when a boat overturned in service.  The veteran 
reported stressful combat incidents which occurred in service 
and said that there were 4 to 5 times when his nerves got so 
bad that he went AWOL for brief periods of time.  He said 
that after the war he went to work for an electric company 
where he worked for 31 years before having to retire at age 
62 due to back pain.  When asked what he did at the current 
time, the veteran reported "nothing."  He said that his 
typical day involved getting up, having breakfast, and then 
going back to bed.  He said that his wife frequently nagged 
him to do things.  He said that he would try to do something, 
but when he failed he became angered and would go back to 
bed.  He admitted to feeling depressed for approximately the 
last two years.  

The veteran said that since coming down with Parkinson's 
disease, he had too much time to sit around and think about 
the war.  He said that he had frequent nightmares and felt 
nervous and jittery during much of the day.  He said that he 
avoided situations where memories of the war might come up.  
He noted that he had been experiencing increasing difficulty 
being around groups of people and crowds.  He also admitted 
to difficulty controlling his anger.  He reported that his 
startle response was about average, but during the course of 
the interview he was noted to become startled several times 
when there were small noises outside.  

During mental status examination, the veteran's thinking was 
goal directed.  He tended to focus a great deal on having 
been denied benefits for his back injury.  He denied 
hallucinations or delusions.  There was no evidence of any 
inappropriate behavior.  He reported no homicidal or suicidal 
ideation.  He was causally dressed and adequately groomed.  
He was oriented, and his memory appeared to be adequate.  He 
admitted to frequently feeling depressed and anxious, as well 
as having difficulty controlling his anger.  He displayed a 
normal range of affect during the interview.  He showed no 
evidence of difficulty with impulse control.  He reported 
sleep difficulty which appeared to be due to a combination of 
nightmares from his post-traumatic stress disorder and also 
generalized anxiety.  

The examiner's assessment was that the veteran met the 
diagnostic criteria for post-traumatic stress disorder.  The 
disorder predominantly caused him to have difficulty with 
sleep and in his social relationship with his wife.  The 
examiner noted that despite the veteran's post-traumatic 
stress disorder, he had been able to lead a productive life, 
working a job for many years and sustaining a marital 
relationship.  The examiner further noted that there was 
evidence that the veteran's difficulty with post-traumatic 
stress disorder was worsening as his physical problems got 
worse. The examiner estimated that the veteran's current 
Global Assessment of Functioning (GAF) score was 
approximately 65. 

VA mental health clinic records show that the veteran has 
received psychiatric treatment.  For example, a VA medical 
record dated in August 1998 shows that the veteran reported 
that he felt nervous and anxious inside.  He said that he got 
moody and felt sorry for himself.  The treating physician 
noted that the veteran sounded anxious and depressed, but was 
not suicidal or homicidal, and did not have thought 
disorders.  Medication was prescribed.

The veteran testified in support of his claim for an 
increased rating for post-traumatic stress disorder during a 
hearing held at the RO in September 1998.  He stated that he 
had been receiving psychiatric treatment at a VA facility.  
He said that his post-traumatic stress disorder caused him to 
have problems with his memory and confusion.  He also said 
that it affected his concentration and made him become 
stressful and anxious.  He indicated that he sometimes became 
irritable or angry.  He also said that he avoided crowds 
because they made him feel nervous and jumpy.  He said that 
he did not go out socially on a regular basis.  He reported 
that the post-traumatic stress disorder interfered with his 
sleep.  He also said that he had thoughts of suicide while 
driving down the highway.  

Based on the foregoing evidence, the Board finds that the 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment, or mild memory loss 
(such as forgetting names, directions, recent events).  
Accordingly, the Board concludes that the criteria for a 30 
percent disablity rating for post-traumatic stress disorder 
are met.  This conclusion is corroborated by the GAF score 
assigned by the VA examiner.  In pertinent part, a score of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994.  

The Board further finds, however, that the disorder has not 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Such 
symptoms are not noted in the medical evidence.  Accordingly, 
the Board concludes that a rating higher than 30 percent is 
not warranted.  


ORDER

1.  The claim for service connection for arthritis of 
multiple joints, including the hips and knees, claimed as 
secondary to a service-connected disability, is well-
grounded, and the appeal is granted to this extent only.

2.  A 30 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.


REMAND

As explained above, the Board has found that the veteran's 
claim for service connection for arthritis of multiple joints 
is well-grounded.  Once a claimant has presented a well-
grounded claim, the VA has a duty to assist the claimant in 
developing facts which are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The Board finds that not all 
evidence necessary for equitable resolution of the service 
connection issue on appeal has been obtained.  The Board 
notes that the veteran has not been afforded a VA examination 
for the purpose of obtaining a fully informed medical opinion 
regarding the relationship, if any, between the veteran's 
service-connected fracture of the fifth sacrococcygeal 
vertebra and his multiple joint arthritis, including 
arthritis of the hips and knees.

For these reasons, further assistance to the veteran with the 
development of evidence is required.  Accordingly, to ensure 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine the 
relationship, if any, between the 
veteran's service-connected residuals of 
a fracture of the fifth sacrococcygeal 
vertebra and his currently diagnosed 
multiple joint arthritis, including 
arthritis of the hips and knees.  The 
examiner should offer an opinion as to 
whether the  service-connected disability 
caused or aggravated the arthritis in the 
other joints. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The Board will defer adjudication of the 
claim for an increased rating for the residuals of fracture 
of the 5th sacrococcygeal vertebra as the development 
requested in the remand may prove to be relevant to that 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals







